DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 6-7 and 11-12 filed July 17th, 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 04/05/2022 are acknowledged. Applicant has amended the scope of claims 1 and 6 and incorporated the limitation “wherein the composition has been assigned to a patient who has sickle cell disease or beta thalassemia”. 
Applicant's arguments, filed 04/05/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
 Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 and 11-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Niihara et al (WO2013/095681 published 06/27/2013) and Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661 published 2007).
Claims 1-2, 6-7 and 11-12 are directed to a composition for treating sickle cell disease or B- thalassemia, wherein the composition consists of: a) at least one gram of L-glutamine, an L-glutamine salt or an L-glutamine derivative; b) at least one gram of one type of fiber guar gum or psyllium fiber wherein the composition has been assigned to a patient who has sickle cell disease or B- thalassemia. Claims 2, 7, 11-12 narrow the species in the composition to L-glutamine and psyllium fiber.
Niihara claims a composition comprising L-glutamine in combination with a fiber selected from the group consisting of methylcellulose, wheat dextrin and the elected fiber psyllium (claims 6-8). Said composition consisting of L-glutamine and psyllium fiber is one of 4 possible compositions embraced within the scope of claims 7-8 of Niihara. As L-glutamine and the fiber are the only components present in the composition of claims 7-8 of Niihara, the examiner has interpreted that said composition embodied in claims 7-8 of Niihara consists of L-glutamine and the fiber, which reads on the limitation of instant claims 1-2, 6-7 and 11-12.
Regarding the limitation directed to at least one gram of L-glutamine and at least one gram of psyllium fiber in the composition, Niihara teaches fiber, in therapeutically effective amounts of 30-35 g per day is an effective regimen to treat diverticulitis and can be combined with the L-glutamine therapeutic regimen (page 2 paragraph 2, page 5 paragraphs 1). Fibers including the elected psyllium fiber are embraced as suitable fibers to treat the disorder (page 5 paragraphs 1-2, claims 6-8).
Regarding the limitation directed to at least one gram of L-glutamine, doses of L-glutamine from 0.05g/kg to 10 g/kg per day are embraced in the composition for human consumption (abstract, page 2, page 4). As evidenced by Reagan-Shaw FASEB J Vol. 22 pages 659-661 published 2007), the average weight of a human in 60 kg (Table 1). Therefore, a dose of at least 30 g-600 g L-glutamine are embodied in the composition of Niihara, which reads on the amount embraced in the claims. 
 Therefore, one of ordinary skill in the art would have found it prima facie obvious to select a composition consisting of L-glutamine and psyllium fiber in view of Niihara as a composition consisting of L-glutamine and psyllium fiber embraced in claims 7-8 of Niihara is one of 4 possible composition effective to treat intestinal disorders. Applicant is reminded of MPEP 2144.07 wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the instant case, psyllium is taught as suitable fiber to combine with L-glutamine to treat the disclosed disorder (page 5 paragraphs 1-2, claims 6-8).
Secondly, one of ordinary skill in the art would have found it prima facie obvious to prepare said composition with at least 30-35 g fiber in combination with at least 30-600 g of L-glutamine in view of the teachings of Niihara in order to arrive at the instantly claimed composition. Motivation to combine at least 30-35 g fiber with L-glutamine logically flows from the fact that each composition was individually taught in the prior art as being effective at treating the intestinal disorder diverticulitis, which in turn, raises the reasonable expectation of success that when combined, a composition consisting of at least 30-35 g fiber in combination with at least 30-600 g of L-glutamine will effectively treat diverticulitis in the administered subject.  The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).  
Regarding the limitation of “wherein the composition has been assigned to a patient who has sickle cell disease or beta thalassemia”, said limitation is not given patentable weight as it is a statement of intended use that is not functionally related to the composition.  The limitation of “wherein the composition has been assigned to a patient who has sickle cell disease or beta thalassemia” does not impart any physical or material characteristics to the composition that is not already present in the cited prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble of not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP §2112.02(11). In the instant case, the cited prior composition of Niihara meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims. 
 
 Applicant traverses the rejection. Applicant argues that the prior art does not teach each and every limitation of the claimed invention. Applicant asserts that the assignment has physical characteristics as the composition has been set aside in a special way that correlates with administration.
 
Response to Arguments
Applicant’s arguments, filed 04/05/2022 are acknowledged and have been carefully considered, but remain unpersuasive. Regarding Applicant’s contention that the prior art does not teach each and every limitation of the claimed invention, the examiner does not agree. A composition consisting of at least one gram of psyllium fiber and at least one gram of L-glutamine was taught in the prior art of Niihara above. 
Additionally, regarding Applicant’s contention that the phrase “wherein the composition has been assigned to a patient who has sickle cell disease or beta thalassemia” comprises physical characteristics as the composition has been set aside in a special way that correlates with administration, the examiner does not agree. Said limitation is a statement of an intent to administer which does not comprise any physical characteristics different from the composition. Said intention does not materially affect the structure of the claimed composition.  Applicant is reminded that  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the cited prior composition of Niihara meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims. 
Conclusion
In view of the rejection set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628